

116 S4551 IS: Rioting Restitution Act
U.S. Senate
2020-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4551IN THE SENATE OF THE UNITED STATESSeptember 9, 2020Mr. Cotton (for himself and Mrs. Loeffler) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide a cause of action for persons injured by rioting. 1.Short titleThis Act may be cited as the Rioting Restitution Act.2.Civil action for injuries(a)Cause of actionA person who suffers personal injury or whose property is damaged by a riot (as defined in section 2102 of title 18, United States Code) may bring a civil action in an appropriate district court of the United States against any person who—(1)caused the personal injury or property damage; (2)traveled in interstate or foreign commerce or used any facility of interstate or foreign commerce, including the mail, telegraph, telephone, radio, or television, with the intent to—(A)incite the riot; (B)organize, promote, encourage, participate in, or carry on the riot;(C)commit any act of violence in furtherance of the riot; or(D)aid or abet any person in inciting or participating in or carrying on the riot or committing any act of violence in furtherance of the riot; and(3)during the course of, or following, any such travel or use performed or attempted to perform any other overt act for any purpose specified in subparagraph (A), (B), (C), or (D) of paragraph (2).(b)Treble damagesA defendant in a civil action brought under subsection (a) shall be subject to treble damages. 